UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6802



VERNON L. QUINN,

                                            Plaintiff - Appellant,

          versus


J. R. HUNT, JR., Superintendent; OFFICER
CASTRO, Mail Clerk; CHARLES HILL; DARLYN
WHITE; LARRY DAVIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-702-5)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon L. Quinn, Appellant Pro Se. Joan Herre Erwin, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Quinn v. Hunt, No. CA-96-
702-5 (E.D.N.C. May 15, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2